          Case 2:20-cv-04685-JAK-SK Document 4 Filed 05/26/20 Page 1 of 1 Page ID #:34
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Joanna Ardalan (SBN 285384)
 ONE LLP
 9301 Wilshire Blvd., Penthouse Suite
 Beverly Hills, CA 90210
 Telephone: (310) 866-5157
 Facsimile: (310) 943-2085
 Email: jardalan@onellp.com
 ATTORNEY(S) FOR: Backgrid USA, Inc.

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
BACKGRID USA, INC., a California corporation,

                                                              Plaintiff(s),
                                     v.

JUSTIN BIEBER, an individual; and DOES 1-10, inclusive,                                      CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Backgrid USA, Inc.
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                 CONNECTION / INTEREST
Backgrid USA, Inc.                                                                   Plaintiff
Justin Bieber                                                                        Defendant




         May 26, 2020                                      /s/ Joanna Ardalan
         Date                                              Signature
                                                           Joanna Ardalan

                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Backgrid USA, Inc.


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
